NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0154n.06

                                      Case No. 15-1875
                                                                                    FILED
                         UNITED STATES COURT OF APPEALS                       Mar 17, 2016
                              FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


REBECCA HERNANDEZ,                                 )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )     ON APPEAL FROM THE UNITED
v.                                                 )     STATES DISTRICT COURT FOR
                                                   )     THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                   )     MICHIGAN
                                                   )
       Defendant-Appellee.                         )
                                                   )     OPINION
                                                   )


BEFORE: SILER, COOK, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. The Commissioner of Social Security

denied Rebecca Hernandez’s (“Hernandez”) application for Supplemental Security Income

benefits. Pursuant to 42 U.S.C. § 405(g), Hernandez sought judicial review of that decision in

the district court, which affirmed the denial of benefits. She now appeals, asserting that the

administrative law judge committed a number of errors in reviewing her application. For the

following reasons, we AFFIRM the district court’s judgment.

                                              I.

       Hernandez, now twenty-seven years old, has a family history of mental illness. At a very

young age, she was diagnosed with major depression and anxiety.         She took a variety of

prescription medications in connection with these disorders throughout her childhood and
Case No. 15-1875, Hernandez v. Comm’r of Social Security


teenage years. Hernandez eventually dropped out of high school but was able to obtain a GED.

Still, she has never held a job or looked for employment.

                                               A.

       The record details Hernandez’s long journey in managing her major depression and

bipolar II disorder. On March 27, 2007, when she was eighteen years old, Hernandez was

hospitalized for depression and suicidal thoughts. She denied having taken any medication for

her disorders in the past two years. The attending physician referred her to the Adult Mental

Health unit of the hospital, where she stayed until her father discharged her on March 29 against

medical advice. Her medical chart indicates that she seemed to stabilize psychologically once

the hospital had begun administering medication.

       After her discharge, Hernandez sought treatment from Mesa Counseling Services and Dr.

Denise Dittemore through 2011. During their sessions, Dr. Dittemore generally noted that

Hernandez was “good” about taking her medications. In 2012, Hernandez saw Dr. Marissa

Mejia, who also worked out of Mesa Counseling Services. Dr. Mejia’s treatment notes indicate

that Hernandez was “fair” about taking her medications.        From 2007 to 2012, Hernandez

periodically received Global Assessment of Functioning scores, which ranged from 25 to 55.1

                                               B.

       On September 9, 2011, Hernandez filed an application for Supplemental Security Income

(“SSI”) benefits. She filed for reconsideration after initially being denied. When her application

1
  A Global Assessment of Functioning (GAF) score of 55 indicates “moderate symptoms and
moderate difficulty in social, occupational or school functioning.” DeBoard v. Comm’r of Soc.
Sec., 211 F. App’x 411, 415 (6th Cir. 2006). It is a subjective evaluation of a claimant’s overall
functional ability. Id. We have previously noted that “the Commissioner has declined to
endorse the [GAF] score for use in the Social Security and Supplemental Security Income
disability programs, and has indicated that [GAF] scores have no direct correlation to the
severity requirements of the mental disorders listings.” Id. (quoting Wind v. Barnhart, 133 F.
App’x 684, 692 n.5 (11th Cir. 2005) (internal quotation marks and alternations omitted).
                                              -2-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


was again denied, she submitted a written request for a hearing. Hernandez appeared before an

administrative law judge (“ALJ”) on October 26, 2012. There, she testified that when she turned

twenty-one years old, she was diagnosed with bipolar II disorder along with her major

depression and anxiety. She was prescribed several medications to deal with her disorders.

Those medications caused her to lack concentration, have occasional short term memory loss,

and be drowsy. She explained that she spends a lot of time at home on the computer; that she

rarely contributes to managing the household; that she will only go grocery shopping if she is

accompanied by another individual; that she does not drive; and that she can sit, stand, and walk

normally. Hernandez also testified that she does not work because her bipolar II disorder causes

her to have depressive states and lack motivation. She elaborated that she has hypomania, which

causes her to occasionally have energy, but she still regularly fails to complete projects or stay

focused.

       Dr. Dittemore completed a medical source statement (“MSS”), dated September 26,

2011, in support of Hernandez’s application. The MSS is a form that asks physicians to check

various boxes that describe different types of mental limitations. Dr. Dittemore noted that

Hernandez was not limited with respect to five categories.2         However, she indicated that

Hernandez’s limitations were moderate in three categories,3 marked in nine categories,4 and



2
  Dr. Dittemore marked that Hernandez had no limitation with respect to her ability to remember
locations and work-like procedures; ability to understand and remember very short and simple
instructions; ability to carry out very short and simple instructions; ability to make simple work-
related decisions; and ability to be aware of normal hazards and take appropriate precautions.
3
 A moderate degree of limitation is one where “[t]he individual will have intermittent difficulty
performing in [the] area.” R. 9-7, PageID #273. Dr. Dittemore indicated that Hernandez had a
moderate degree of mental limitation with respect to her ability to sustain an ordinary routine
without special supervision; ability to work in coordination with or in proximity to others
without being distracted by them; and ability to maintain socially appropriate behavior and to
adhere to basic standards of neatness and cleanliness.
                                               -3-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


extreme in at least five categories.5 She also indicated that Hernandez would likely have four

absences from work per month but that she could also manage any benefits in her own best

interest. Dr. Dittemore did not elaborate in the sections below that requested “support” for a

given assessment. R. 9-7, PageID #273-75.

       In addition to the MSS, Hernandez’s SSI application included several supporting

documents.    She submitted her treatment notes from Dr. Dittemore, Dr. Mejia, and her

2007 hospitalization. Hernandez also completed an Adult Function Report, where she stated that

she can prepare simple meals, do laundry, wash dishes, and clean her home. Her answers largely

track her testimony at the hearing. The record also includes two medical opinions from state

agency medical and psychological consultants. These doctors concluded, both originally and

upon reconsideration, that Hernandez was not disabled. They explained that she could perform

non-public, unskilled work.




4
  A marked degree of limitation is one that “is [a] serious limitation,” where the “individual
cannot generally perform satisfactorily in [that] area.” R. 9-7, PageID #273. Dr. Dittemore
checked “marked” with respect to Hernandez’s ability to understand and remember detailed
instructions; ability to carry out detailed instructions; the ability to perform activities within a
schedule, maintain regular attendance, and be punctual within customary tolerances; ability to
perform at a consistent pace with a standard number and length of rest periods; ability to ask
simple questions or request assistance; ability to accept instructions and respond appropriately to
criticism from supervisors; ability to get along with coworkers or peers without distracting them
or exhibiting behavioral extremes; the ability to respond appropriately to changes in the work
setting; and the ability to set realistic goals or make plans independently of others.
5
  An extreme limitation is described as “major,” where an individual has “no useful ability to
function in this area.” R. 9-7, PageID #273. According to Dr. Dittemore’s MSS, Hernandez had
an extreme limitation in her ability to complete a normal workday without interruptions from
psychologically based symptoms; ability to complete a normal workweek without interruptions
from psychologically based symptoms; ability to interact appropriately with the general public;
and ability to travel in unfamiliar places or use public transportation. The form also seems to
indicate that Dr. Dittemore believes Hernandez has an extreme limitation when in reference to
her ability to maintain attention and concentration for extended periods, but it is difficult to
confirm due to poor photocopying.
                                               -4-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


       A vocational expert also testified at the ALJ hearing. She explained that a significant

number of jobs existed in Hernandez’s community and throughout the country that were

unskilled and had occasional social interaction. Conversely, she testified that neither the national

nor the local economy contained jobs that had only occasional contact with a supervisor; that had

no social interaction; that were limited to repetitive tasks; and that would allow an employee to

be off-task at least twenty percent of the time.

       The ALJ determined that Hernandez was not disabled. He concluded that Hernandez was

not engaged in substantial gainful activity and that her impairments (bipolar disorder and

anxiety) were severe. However, the ALJ found that Hernandez “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in” 20 C.F.R., Subpart (P), Appendix 1. R. 9-2, PageID #86. This was because he

determined that Hernandez had no restrictions in her daily living activities, moderate difficulties

with social functioning, moderate difficulties with concentration, and no episodes of

decompensation. Thus, the ALJ concluded that Hernandez had a “residual functional capacity

[“RFC”] to perform a full range of work at all exertional levels but with the following

nonexertional limitations: simple, repetitive tasks; and only occasional interaction with the

public.” Id. at 87.

       In connection with his RFC decision, the ALJ found Hernandez’s testimony lacking

credibility insofar as she described “the intensity, persistence and limiting effects of her

symptoms.” Id. at 88. He also determined that the Adult Third Party Function Report filled out

by Hernandez’s boyfriend, Isaac James Drew (“Drew”), lacked credibility due to Drew’s

inherent bias interest and because Drew’s assertions conflicted with other objective evidence in

the record. The ALJ also declined to give controlling weight to Dr. Dittemore’s MSS, as it “was



                                                   -5-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


not supported by the objective medical evidence.” Id. at 90. Finally, the ALJ also gave little

weight to the state agency’s determinations, as they “were not supported by the record.” Id.

       Because Hernandez had never worked before, the ALJ consulted the vocational expert’s

findings. Based on her assertion that unskilled, occasionally social jobs existed in the economy,

the ALJ determined that Hernandez was not disabled. On June 17, 2014, the Appeals Council

denied Hernandez’s request for review. Pursuant to 42 U.S.C. § 405(g), Hernandez filed suit in

the district court, seeking judicial review of the ALJ’s decision. The district court affirmed the

ALJ’s denial of benefits on June 4, 2015. Hernandez timely appeals.

                                                II.

       We apply a de novo standard of review to cases involving applications for SSI benefits.

Shilo v. Comm’r of Soc. Sec., 600 F. App’x 956, 957 (6th Cir. 2015). The burden is on the

plaintiff to prove that she is disabled within the meaning of the regulations, and we are limited to

reviewing the record before the ALJ. Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir.

2010); Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550 (6th Cir. 2010). That being said,

we may only consider “whether the Commissioner’s decision ‘is supported by substantial

evidence and was made pursuant to proper legal standards.’” Ealy, 594 F.3d at 512 (quoting

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)). “The substantial-evidence

standard is met if a ‘reasonable mind might accept the relevant evidence as adequate to support a

conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)). We may affirm even if

evidence in the record supports the opposite conclusion. See Key v. Callahan, 109 F.3d 270, 273

(6th Cir. 1997).




                                               -6-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


       Hernandez first asserts that the ALJ erred in declining to give controlling weight to Dr.

Dittemore’s MSS under the treating physician rule. She further contends that the ALJ erred in

declining to give sufficient weight to the two state agency medical and psychological

consultants. Second, she claims that substantial evidence does not exist in the record to support

the ALJ’s finding that she is not disabled because he declined to consider any of the medical

opinions in the record.    Lastly, she challenges the ALJ’s adverse credibility determination

against her and her boyfriend, Drew. We review each issue in turn.

                                               A.

       The treating physician rule requires agencies making a disability determination to

generally

       give more weight to opinions from treating sources, since these sources are likely
       to be the medical professionals most able to provide a detailed, longitudinal
       picture of [] medical impairment(s) and may bring a unique perspective to the
       medical evidence that cannot be obtained from the objective medical findings
       alone or from reports of individual examinations, such as consultative
       examinations or brief hospitalizations.

20 C.F.R. § 404.1527(c)(2). Treating physicians’ opinions are given “controlling weight” when

their opinions are “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and [are] not inconsistent with the other substantial evidence in [the] case record.”

Id. If an ALJ declines to give controlling weight to a treating physician, he must “always give

good reasons.” Id. In other words, “it is not enough to dismiss a treating physician’s opinion as

‘incompatible’ with other evidence of record; there must be some effort to identify the specific

discrepancies and to explain why it is the treating physician’s conclusion that gets the short end

of the stick.” Friend, 375 F. App’x at 552. An ALJ must also determine what weight—if not

controlling—to give the treating physician’s opinion, by “apply[ing] certain factors—namely, the

length of the treatment relationship and the frequency of examination, the nature and extent of

                                              -7-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


the treatment relationship, supportability of the opinion, consistency of the opinion with the

record as a whole, and the specialization of the treating source.” Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 544 (6th Cir. 2004).

       If an ALJ fails to give good reasons for declining to give a treating physician’s opinion

controlling weight, “[w]e will reverse and remand a denial of benefits, even though ‘substantial

evidence otherwise supports the decision of the Commissioner.’” Friend, 375 F. App’x at 551

(quoting Wilson, 378 F.3d at 543-46). “[A]n ALJ cannot simply invoke the criteria set forth in

the regulations if doing so would not be ‘sufficiently specific’ to meet the goals of the ‘good

reason’ rule.” Id. At the same time, we may conclude that an insufficient discussion may be

harmless error if

       (1) a treating source’s opinion is so patently deficient that the Commissioner
       could not possibly credit it; (2) if the Commissioner adopts the opinion of the
       treating source or makes findings consistent with the opinion; or (3) where the
       Commissioner has met the goal of § 1527(d)(2)—the provision of the procedural
       safeguard of reasons—even though she has not complied with the terms of the
       regulation.

Id. (internal quotation marks omitted) (quoting Wilson, 378 F.3d at 547). If we may clearly infer

the reasons the ALJ declined to give controlling weight to a treating physician’s opinion, “strict

compliance with the rule may sometimes be excused.” Id.

       Here, the ALJ rejected the MSS, determining that it was not supported by the objective

medical evidence in the record, “as discussed above.” R. 9-2, PageID #90. The previously

mentioned objective medical evidence includes the 2007 hospitalization for suicidal thoughts; a

treatment note from May 16, 2011, that indicates that Hernandez felt her medication was helping

her; and treatment notes from May 21, 2012 and July 25, 2012 that indicate that Hernandez

either was not routinely taking her medications or was not taking the right dosages of her

medications.   The ALJ also specifically mentioned Hernandez’s ability to handle financial

                                              -8-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


matters, ability to prepare simple meals, and desire to move to Michigan to live with Drew.

Lastly, the ALJ also rejected the MSS because it stated conclusions reserved for the

Commissioner.

       Although the ALJ did not specifically identify the previously discussed objective medical

evidence, it is clear which evidence he was referring to and thus strict compliance with the

regulations is not necessary in this instance. See Friend, 375 F. App’x at 551. Still, Hernandez

argues that the objective medical evidence is not inconsistent with Dr. Dittemore’s indicated

limitations on her mental functioning. However, it is nearly impossible to analyze whether that

is true because Dr. Dittemore’s check-box analysis is not accompanied by any explanation. For

example, she does not explain whether these boxes reflect Hernandez’s limitations when she is

taking her medication or if these boxes reflect when she is not taking her medication. We have

previously declined to give significant weight to rudimentary indications that lack an

accompanying explanation. See Keeton v. Comm’r of Soc. Sec., 583 F. App’x 515, 525 (6th Cir.

2014) (quoting SSR 96-2p, at *1, which states that “[a] case cannot be decided in reliance on a

medical opinion without some reasonable support for the opinion”); see also Mason v. Shalala,

994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a physician’s obligation is only to

check a box or fill in a blank are weak evidence at best.”). Even if the ALJ erred in failing to

give good reasons for not abiding by the treating physician rule, it was harmless error because

the MSS here is “weak evidence at best” and meets our patently deficient standard. See Friend,

375 F. App’x at 551.

       Furthermore, this is not a case where the ALJ is substituting his “own interpretation of

medical records for that of a physician who has examined the records.” Brown v. Comm’r of

Soc. Sec., 602 F. App’x 328, 331 (6th Cir. 2015). The ALJ properly discussed objective



                                             -9-
Case No. 15-1875, Hernandez v. Comm’r of Social Security


evidence in the record that demonstrates that Hernandez’s symptoms lessen when she is

compliant with her medication, that she frequently has issues taking the right medication at the

right time, and that she can tolerate certain limited social interactions, such as shopping and

interacting with her boyfriend. To the extent that Dr. Dittemore’s check-box analysis conflicts

with such evidence, the ALJ properly discounted the MSS. The conflicting objective evidence

and the absence of any elaboration regarding Hernandez’s purported limitations properly

constitute “good reasons” for rejecting the MSS.

       Hernandez also contends that the ALJ wrongfully gave “little weight” to the examining

state agency medical and psychological consultants’ analysis, who indicated that Hernandez

should be limited to non-public, unskilled work. R. 9-3, PageID #141. When evaluating the

weight of a non-treating physician, the regulations require an ALJ to consider “the consultant’s

medical specialty and expertise in [the benefits] rules, the supporting evidence in the case record,

supporting explanations the medical or psychological consultant provides, and any other factors

relevant to the weighing of the opinions.” 20 C.F.R. § 404.1527(e)(2)(ii). Such opinions are

entitled to less deference than controlling treating-physician opinions, but more deference than

non-treating, non-examining opinion sources. See Norris v. Comm’r of Soc. Sec., 461 F. App’x

433, 439 (6th Cir. 2012).

       The only difference between the ALJ’s determination and the consultants’ conclusion is

whether Hernandez can handle occasional interaction with the general public or whether she

should be limited to non-public jobs. In the Adult Function Report, to which the ALJ refers,

Hernandez indicated that she can go out alone but that “usually” someone accompanies her. R.

9-6, PageID #239. She also indicated that she shops two to three times per month and that she

goes on family outings once per month.         The ALJ, however, failed to acknowledge that



                                               - 10 -
Case No. 15-1875, Hernandez v. Comm’r of Social Security


Hernandez reported that she felt extremely uncomfortable and that she shakes during each of her

experiences in public. Moreover, she only ventures out alone because she has to in order to

attend her therapy sessions or pick up her medications. He also failed to note that she indicated

that she could not go out in public for more than an hour. Instead, the ALJ explained that the

consultants’ conclusion was not supported by the record, as Hernandez herself admitted that “she

had a boyfriend and could shop in [] stores.” R. 9-2, PageID #90. However, evidence of seldom

shopping and interacting with her boyfriend does not support the conclusion that Hernandez can

“do any of these activities on a sustained basis, which is how the functional limitations of mental

impairments are to be assessed.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 377 (6th Cir.

2013). The ALJ did not discuss any additional reasons for affording the consultants’ conclusions

“little weight.”

        Still, any error was harmless.       While the consultants’ review acknowledged that

Hernandez had been prescribed several medications, they never discuss whether she consistently

takes those medications.     They also never discuss what effect those medications have on

Hernandez and her symptoms. In fact, no doctor opines on whether Hernandez would exhibit the

same mental limitations that she complains of, even if she maintained compliance with her

medication regiment. In this way, like the MSS, the consultants’ findings are of limited value.

Therefore, the ALJ’s finding that they are entitled to “little weight” is harmless error.

                                                 B.

        Second, Hernandez argues that the ALJ’s RFC decision was not supported by any

medical opinion, as he rejected or gave little weight to the ones in the record. In making this

argument, Hernandez cites to numerous district court cases, suggesting that they stand for the

proposition that an ALJ’s decision cannot be upheld if he rejects all underlying medical opinions.



                                                - 11 -
Case No. 15-1875, Hernandez v. Comm’r of Social Security


See, e.g., Ritchie v. Comm’r of Soc. Sec., No. 1:14-cv-286, 2015 WL 46121, at *6 (S.D. Ohio Jan

2, 2015) (noting that “[c]ases in which an ALJ has independently determined an RFC, while

rejecting or giving ‘little weight’ to virtually all of the medical opinion evidence, may not always

reflect error, but naturally invite closer scrutiny”); Steadman v. Comm’r of Soc. Sec., No. 1:10-

cv-801, 2011 WL 6415512, at *12 (S.D. Ohio Nov. 14, 2011) (explaining that “[t]he ALJ failed

to articulate the basis for his RFC opinion and to link his RFC determination with specific

evidence in the record”).

       Bearing in mind that it is the plaintiff who must prove that she is disabled, the ALJ in this

case did not “fashion an RFC out of whole cloth.” Steadman, 2011 WL 6415512, at *13.

Consistent with the state agency medical consultants’ opinion, he determined that Hernandez

was able to complete simple, repetitive work. The ALJ also pointed to objective evidence in the

record aside from the doctors’ opinions: Hernandez’s own testimony and admissions as well as

hospitalization records and treatment notes. Even though the ALJ’s decision might invite further

scrutiny due to its limited reliance on doctors’ opinions, nothing suggests that the ALJ quilted

together solely subjective determinations in fashioning the RFC.

                                                C.

       Lastly, Hernandez challenges the ALJ’s adverse credibility determination regarding her

and her boyfriend, Drew. Credibility is properly evaluated by the ALJ, not the reviewing court.

Rogers, 486 F.3d at 247.        While in theory we will not “disturb” an ALJ’s credibility

determination without a “compelling reason,” Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001),

in practice ALJ credibility findings have become essentially “unchallengeable,”           Payne v.

Commissioner of Social Security, 402 F. App’x 109, 113 (6th Cir. 2010). When a credibility

determination regarding a claimant’s subjective complaint is at issue, we affirm if the ALJ’s



                                               - 12 -
Case No. 15-1875, Hernandez v. Comm’r of Social Security


determination is “reasonable and supported by substantial evidence.” Rogers, 486 F.3d at 249.

In other words,

       [w]henever a claimant’s complaints regarding symptoms, or their intensity and
       persistence, are not supported by objective medical evidence, the ALJ must make
       a determination of the credibility of the claimant in connection with his or her
       complaints based on a consideration of the entire case record. The entire case
       record includes any medical signs and lab findings, the claimant’s own complaints
       of symptoms, any information provided by the treating physicians and others, as
       well as any other relevant evidence contained in the record. Consistency of the
       various pieces of information contained in the record should be scrutinized.

Id. at 247 (internal quotation marks omitted).

       The ALJ determined that Hernandez was less than fully credible, as “[i]t appears the

limited range of daily activities is a lifestyle choice and not due to any established impairment.”

R. 9-2, PageID #88. The ALJ stated that Hernandez might be experiencing symptoms as she

describes, but he also explained that the symptoms were potentially due to Hernandez’s failure to

take medication as prescribed.

       Substantial evidence in the record supports the ALJ’s credibility determination, and no

compelling reason exists to overturn that decision. Contrary to Hernandez’s assertions, the ALJ

is not simply regurgitating boilerplate language in explaining his reasoning for finding her less

than fully credible. See Cox v. Comm’r of Soc. Sec., 615 F. App’x 254, 260 (6th Cir. 2015)

(explaining that there is a risk that “an ALJ will mistakenly believe it sufficient to explain a

credibility finding” to recite boilerplate language); see also Forrest v. Comm’r of Soc. Sec.,

591 F. App’x 359, 366 (6th Cir. 2014) (declining to find that the ALJ had simply reiterated

boilerplate language where the ALJ had explained his reasons for finding an individual not fully

credible elsewhere in the opinion). Here, the ALJ points to instances in the record where

Hernandez was inconsistent about taking her medication, which she admitted affected her

symptoms. Additionally, Hernandez concedes that she has the ability to handle financial matters,

                                                 - 13 -
Case No. 15-1875, Hernandez v. Comm’r of Social Security


perform household chores, maintain her personal hygiene, occasionally shop in public for short

periods of time, maintain focus on a project for up to a day at a time, and prepare simple meals.

The ALJ explained that Hernandez responds well to medication and that any issues she faces in

accomplishing these tasks might be alleviated by proper adherence to her medication regiment.

Nothing in the record contradicts this observation. Accordingly, the ALJ’s determination is

reasonable and reflects the substantial evidence in the record. Hernandez has not demonstrated a

compelling reason to disturb the credibility determination against her.

       With respect to Drew’s Adult Third Party Function Report, the ALJ also concluded that

he was less than fully credible. In making that determination, the ALJ noted that he was a

layperson, financially and emotionally biased, and, “[m]ost importantly,” the information he

presented was inconsistent with the objective medical evidence. R. 9-2, PageID #89. To the

extent that Drew’s opinion of Hernandez’s abilities was inconsistent with the ALJ’s RFC

assessment, the ALJ found those statements not credible.

       Because the ALJ relied on objective evidence in the record, including Hernandez’s own

assessment of her limitations, there is no compelling reason to overturn the ALJ’s credibility

determination. See Ritchie v. Comm’r of Soc. Sec., 540 F. App’x 508, 511-12 (6th Cir. 2013)

(refusing to disturb a credibility determination when the determination was based on “both the

medical record and plaintiff’s own assessment of his abilities and limitations”); see also Morgan

v. Barnhart, 142 F. App’x 716, 724-25 (4th Cir. 2005) (declining to overturn a credibility

determination when an ALJ concluded that there was inherent familial bias “because the ALJ did

not, in fact, discredit the observations of [the claimant’s] family members solely because of

inherent familial bias”). We therefore decline to do so.




                                              - 14 -
Case No. 15-1875, Hernandez v. Comm’r of Social Security


                                             III.

       For the foregoing reasons, we AFFIRM the district court’s judgment.




                                           - 15 -